O’CONNELL, C.J.,
dissenting.
The majority opinion takes the position that ORS 307.320 was designed only to exclude from the assessment and taxation of real property certain trees and plants growing upon agricultural land. Accepting this interpretation, the taxability of the excluded items would be governed by other provisions of the tax statutes. Paraphrasing the language of the statute, defendant’s brief notes, however, that “trees, plants, shrubs or crops growing upon agricultural land are exempt from taxation.” It follows that the effect of ORS 307.320 should actually be to exempt the excluded items completely from taxation of any kind and not simply to exclude those items in the assessment and taxation of the realty.
Giving the statute this interpretation results in creating a tax exemption not only with respect to trees and perennial plants which are legally regarded as a part of the land, but also annual crops which are usually regarded as personal property.
*192An examination of the legislative history of ORS 307.320 (1957 Senate Bill 311) reveals that the primary motive for its enactment was the belief that taxpayers engaged in agricultural pursuits were being unfairly taxed as a result of including in the assessment of their land the value attributed to the agricultural trees and plants growing upon it. The criticism directed at the then existing practice of taxing the value of growing things would be equally valid whether the value was included, implicitly, in the assessment of the land itself or treated separately by assessing the agricultural trees and plants distinct from the land.
Therefore, I am convinced that the legislature would have intended the exemption created by OKS 307.320 to apply irrespective of whether the agricultural pursuit took the form of growing the excluded item in the land itself or in a container upon the land —assuming, of course, that the land was agricultural land and the land was being devoted to agricultural purposes.
Under the interpretation adopted by the majority opinion, a nurseryman who plants 1,000 azaleas in the ground on one side of his field and plants 1,000 azaleas in containers in his greenhouse on the other side of his field is exempt from taxation as to the former but not as to the latter. This strikes me as a highly technical method of interpreting a statute, and reaches a result which I think runs counter to the legislative purpose.
I would reverse. Holman, J., joins in this dissent.